UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 11, 2014 COSI, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-50052 06-1393745 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1751 Lake Cook Road Suite 600 Deerfield, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (847)597-8800 (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.08 Shareholder Director Nominations Cosi Inc. (the “Company”) has postponed the date of its annual meeting of stockholders, which was previously scheduled for June 24, 2014.The Company’s 2014 Annual Meeting of Stockholders has been rescheduled for August 26, 2014.The Company has also established July 7, 2014, as the record date for determining stockholders entitled to notice and to vote at the Annual Meeting.Because the Annual Meeting will be held more than 30 days subsequent to the one-year anniversary of the 2013 annual meeting of stockholders, any qualified stockholder proposal or qualified stockholder nomination is due to the Company no later than June 23, 2014. ITEM 8.01 Other Events On June 11, 2014, the Company’s Board of Directors reduced the size of the Board to six (6) members, effective at the Company’s 2014 Annual Meeting of Stockholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COSI, INC. Dated: June 13, 2014 By: /s/William Koziel Name: William Koziel Title:Chief Financial Officer
